 
Exhibit 10.34
 
FIFTH AMENDMENT
 
THIS FIFTH AMENDMENT (this “Amendment”) is made and entered into as of ____Sept,
12, 2017, by and between BRE WA OFFICE OWNER LLC, a Delaware limited liability
company (“Landlord”), and DATA I/O CORPORATION, a Washington corporation
(“Tenant”).
 
RECITALS
 
A. 
Landlord (as successor in interest to Arden Realty Limited Partnership, a
Maryland limited partnership, as successor in interest to CARR Redmond, LLC, a
Delaware limited liability company) and Tenant are parties to that certain Lease
dated February 28, 2006, as previously amended by the First Amendment to Lease
dated August 24, 2006 (the “First Amendment”), the Second Amendment to Lease
dated January 31, 2011 (the “Second Amendment”), the Third Amendment to Lease
dated April 8, 2015 (the “Third Amendment”), and the Fourth Amendment to Lease
dated May 18, 2016 (as amended, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 20,460 rentable
square feet (the “Premises”) described as Suites 100 and 200 on the first and
second floors of the building commonly known as Redmond East Building 14 located
at 6645 185th Avenue NE, Redmond, Washington (the “Building”).
 
B. 
The Lease will expire by its terms on April 30, 2021 (the “Existing Expiration
Date”), and the parties wish to extend the term of the Lease on the following
terms and conditions.
 
NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
 
1.
[Intentionally Omitted.]
 
2.
Extension. The term of the Lease is hereby extended through July 31, 2022 (the
“Second Extended Expiration Date”). The portion of the term of the Lease
beginning on the date immediately following the Existing Expiration Date (the
“Second Extension Date”) and ending on the Second Extended Expiration Date shall
be referred to herein as the “Second Extended Term”.
 
 
-1-

 
 
3.
Base Rent. During the Second Extended Term, the schedule of Base Rent shall be
as follows:
 
Period of Second Extended Term
Annual Rate Per Square Foot (rounded to the nearest 100th of a dollar)
Monthly Base Rent
5/1/21 – 8/31/21
$17.97
$30,638.85
9/1/21 – 7/31/22
$18.50
$31,542.50

 
All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.
 
4.
Additional Security Deposit. No additional security deposit shall be required in
connection with this Amendment.
 
5.
Operating Cost Share Rent and Tax Share Rent. During the Second Extended Term,
(a) Tenant shall pay Operating Cost Share Rent and Tax Share Rent in accordance
with the terms of the Lease, and (b) Tenant’s Proportionate Share shall be
57.87% of the New Building and 5.07% of the Project.
 
6.
Configuration and Condition of Premises. Landlord shall not be required to
perform or pay for any alteration or improvement in connection with this
Amendment. For the avoidance of doubt, the preceding sentence shall not limit
any ongoing repair or maintenance obligation of Landlord under the Lease.
 
7. 
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:
 
7.1. 
Contraction Option. Section 8 of the Third Amendment, entitled “Contraction
Option,” is hereby deleted in its entirety from the Lease.
 
7.2. 
Abatement of Base Rent for October 2017. Notwithstanding any contrary provision
of the Lease, Tenant shall not be required pay Base Rent for the month of
October 2017.
 
 
-2-

 
 
8.            
Other Provisions. Notwithstanding any contrary provision of the Lease:
 
8.1. 
[Intentionally Omitted.]
 
8.2. 
[Intentionally Omitted.]
 
8.3. 
OFAC. Tenant represents, warrants and covenants that no party that (other than
through the passive ownership of interests traded on a recognized securities
exchange) constitutes, owns, controls, or is owned or controlled by Tenant or
any guarantor or subtenant of Tenant is, or at any time during the term of the
Lease will be, (a) in violation of any laws relating to terrorism or money
laundering, or (b) among the parties identified on any list compiled pursuant to
Executive Order 13224 for the purpose of identifying suspected terrorists or on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.
 
9. 
Miscellaneous.
 
9.1. 
This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein. There have been no additional oral or written
representations or agreements. Tenant shall not be entitled, in connection with
entering into this Amendment, to any free rent, allowance, alteration,
improvement or similar economic incentive to which Tenant may have been entitled
in connection with entering into the Lease, except as may be otherwise expressly
provided in this Amendment.
 
9.2. 
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.
 
9.3. 
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.
 
 
-3-

 
 
9.4. 
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.
 
9.5. 
Capitalized terms used but not defined in this Amendment shall have the meanings
given in the Lease.
 
9.6. 
Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers (other than Broderick Group, Inc., a Washington
corporation) claiming to have represented Tenant in connection with this
Amendment. Landlord shall indemnify and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and the respective principals and members of any such agents harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Amendment. Tenant acknowledges that any assistance rendered by any agent or
employee of any affiliate of Landlord in connection with this Amendment has been
made as an accommodation to Tenant solely in furtherance of consummating the
transaction on behalf of Landlord, and not as agent for Tenant.
 
[SIGNATURES ARE ON FOLLOWING PAGE]
 
 
-4-

 
 
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.
 
 
LANDLORD:
 
 
 
 
BRE WA OFFICE OWNER LLC, a Delaware limited liability company
 
 
By:      /s/Alan Walker                     

Name: Alan Walker                         

Title:   SVP                                      

 
 
 
 
 
 
 
 
 
TENANT:
 
 
 
 
DATA I/O CORPORATION, a Washington corporation
 
 
By:      /s/ Joel S Hatlen                 

Name: Joel S Hatlen                      

Title:   VP / COO / CFO                

 

 
 
 
-5-
